Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-14, 16-22, 24, 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chande et al. (2020/0245157 A1).
Regarding claims 1, 11, 16 & 26, Chande discloses a base station, user equipment and method for dynamically modifying a synchronization signal block (SSB) beam configuration, comprising: 
at least one processor (see processors in [0009]); and a memory (see memory [0009]) coupled (see coupled [0009]) to the at least one processor, the at least one processor and the memory configured to: 

send to a user equipment (UE)/ (receiving) from a base station based on a determination to modify an SSB beam configuration, a first message triggering the UE to measure a signal strength of SSB beams transmitted from the base station (see fig. 4, 401 & 402, and [0075] In method 400, at Block 402, multiple SSB signals can be received from a base station. In an aspect, SSB processing component 252, e.g., in conjunction with processor(s) 212, memory 216, transceiver 202, communicating component 242, etc., can receive the multiple SSB signals from the base station (e.g., from base station 102, as generated and transmitted at Block 504). For example, the multiple SSB signals can be transmitted using beamforming based on different directional beams, as described, and the UE 104 can receive multiple SSB signals that may each have different signal properties. With reference to FIG. 6, for example, UE 104 can receive SSBidx1 602 and SSBidx2 604 transmitted by the base station 102. In another example, UE 104 may also receive SSBidx3 606 and/or SSBidx4 608, but these beams may not have desirable signal properties such to be considered for further communication procedures (e.g., SSBidx3 606 and/or SSBidx4 608), 

receive, from the UE, sending, (sending to the base station) a second message including a report of the signal strength of the SSB beams (see fig. 4, 408, “[0085] In method 500, at Block 508, a random access message can be received, from a device and based on a signature associated with a first SSB, including an indication of a preferred SSB. In an aspect, RACH processing component 354, e.g., in conjunction with processor(s) 312, memory 316, transceiver 302, scheduling component 342, etc., can receive, from the device (e.g., UE 104) and based on a signature associated with the first SSB (e.g., in a signature space of the first SSB), the random access message including the indicator of the preferred SSB (e.g., as transmitted by UE 104 at Block 408). For example, RACH processing component 354 can receive the random access response message in a RACH occasion (e.g., over time and/or frequency resources advertised for the first SSB, as described) and based on a tuple of a RACH preamble (e.g., as also advertised for the first SSB). As described, the tuple of the RACH preamble and the RACH occasion may also be configured in a group of preamble/occasions (e.g., signatures) for indicating preference for the preferred SSB.”), 
send, to the UE, (receiving, from the base station) a third message indicating at least an SSB beam of the SSB beams or a quasi-colocation (QCL) type to use based on the report (see fig. 4, 424, “[0087] In method 500, optionally at Block 512, a second random access message beamformed to indicate a QCL of the first SSB or preferred SSB can be transmitted to the device and in response to the random access message. In an aspect, RACH processing component 354, e.g., in conjunction with processor(s) 312, memory 316, transceiver 302, scheduling component 342, etc., can transmit, to the device (e.g., UE 104) and in response to the random access message, the second random access message beamformed to indicate the QCL of the first SSB or preferred SSB, as described further herein. In addition, for example, RACH processing component 354 can transmit the second random access message (e.g., Msg 2 in a 4-step RACH procedure or Msg B in a two-step RACH procedure), which can carry the random access response (RAR)) with a RA-RNTI assigned to the UE 104), based on the RA-RNTI. In an example, the UE 104 can use the RA-RNTI to detect the message over certain channel resources (e.g., PDCCH/PDSCH)searching a common search space, UE-specific search space, etc.”), and 
establish a connection with the UE using an indicated SSB beam or QCL type (see [0089] In an example, receiving the signature determined to be in a certain SSB request group (e.g., SSBidx2) at Block 508 can indicate a request of change in beam used from that for the first SSB (e.g., SSBidx1) to the preferred SSB (e.g., SSBidx2). In one example, based on reception of Msg 1, from RACH occasion and Preamble, RACH processing component 354 can first identify the first SSB, and can further change the beam from Msg 2 onwards, Msg 3 onwards, or Msg 4 onwards, as described further herein. For example, RACH processing component 354 can change the beam from Msg 2 onwards at least in part by identifying the preferred SSB (e.g., SSBidx2 by knowledge of group membership, as described), and committing to transmissions in QCL relationship with the preferred SSB for Msg 2 and Msg 4. In this example, as described herein, the UE 104 may assume PDCCH and PDSCH for Msg2 have a QCL relationship with the preferred SSB. In other examples, RACH processing component 354 can change the beam from Msg 3 or Msg 4 (which can be for contention resolution) onwards, and can transmit Msg 2 assuming QCL relationship with the first SSB (e.g., but Msg 3 and/or Msg 4, are sent with QCL relationship with the preferred SSB).).

Regarding claims 2 & 17, Chande discloses the method of claim 1 and 16, wherein the determination to modify the SSB beam configuration comprises: receiving a request from the UE to modify the SSB beam configuration; or autonomously determining to modify the SSB beam configuration based on a previously known signal strength measurement of the SSB beams (see fig. 5, 508-510, “0089] In an example, receiving the signature determined to be in a certain SSB request group (e.g., SSBidx2) at Block 508 can indicate a request of change in beam used from that for the first SSB (e.g., SSBidx1) to the preferred SSB (e.g., SSBidx2). In one example, based on reception of Msg 1, from RACH occasion and Preamble, RACH processing component 354 can first identify the first SSB, and can further change the beam from Msg 2 onwards, Msg 3 onwards, or Msg 4 onwards, as described further herein. For example, RACH processing component 354 can change the beam from Msg 2 onwards at least in part by identifying the preferred SSB (e.g., SSBidx2 by knowledge of group membership, as described), and committing to transmissions in QCL relationship with the preferred SSB for Msg 2 and Msg 4. In this example, as described herein, the UE 104 may assume PDCCH and PDSCH for Msg2 have a QCL relationship with the preferred SSB. In other examples, RACH processing component 354 can change the beam from Msg 3 or Msg 4 (which can be for contention resolution) onwards, and can transmit Msg 2 assuming QCL relationship with the first SSB (e.g., but Msg 3 and/or Msg 4, are sent with QCL relationship with the preferred SSB).”).
Regarding claim 3, 12, 18 & 27, Chande discloses the method, base station and user equipment of claims 1, 11, 16 & 26, further comprising: sending, to the UE, a modified SSB beam configuration including at least one added SSB beam added to the SSB beam configuration; and activating at least one added SSB associated with the at least one added SSB beam, wherein the first message triggers the UE to measure the signal strength of the SSB beams including the at least one added SSB beam, and wherein the third message indicates the at least one added SSB beam (see fig. 5, 512, [0087] In method 500, optionally at Block 512, a second random access message beamformed to indicate a QCL of the first SSB or preferred SSB can be transmitted to the device and in response to the random access message. In an aspect, RACH processing component 354, e.g., in conjunction with processor(s) 312, memory 316, transceiver 302, scheduling component 342, etc., can transmit, to the device (e.g., UE 104) and in response to the random access message, the second random access message beamformed to indicate the QCL of the first SSB or preferred SSB, as described further herein. In addition, for example, RACH processing component 354 can transmit the second random access message (e.g., Msg 2 in a 4-step RACH procedure or Msg B in a two-step RACH procedure), which can carry the random access response (RAR)) with a RA-RNTI assigned to the UE 104), based on the RA-RNTI. In an example, the UE 104 can use the RA-RNTI to detect the message over certain channel resources (e.g., PDCCH/PDSCH)searching a common search space, UE-specific search space, etc.).
Regarding claims 4, 19 & 24, Chande discloses the method of claim 3, method of claim 18 and method of claim 23, wherein the sending of the modified SSB beam configuration comprises sending the modified SSB beam configuration via a system information block (SIB) message (see system information broadcast [0080]).
Regarding claim 5, 13, 20 & 28, Chande discloses method and base station and user equipment of claim 4, 14, 18 & 27 wherein the sending of the first message triggering the UE to measure the signal strength of the SSB beams comprises: triggering the UE to measure a reference signal receive power (RSRP) of the SSB beams including the at least one added SSB beam (see RSRP in [0084]); or triggering the UE to measure a signal-to-interference-plus-noise ratio (SINR) of the SSB beams including the at least one added SSB beam.
Regarding claims 7 & 22, Chande discloses the method of claim 6 and method of claim 21, wherein the third message indicates at least one remaining SSB beam remaining in the modified SSB beam configuration or a QCL type corresponding to the at least one remaining SSB beam (see [0087], “ to indicate a QCL of the first SSB or preferred SSB can be transmitted to the device and in response to the random access message. In an aspect, RACH processing component 354, e.g., in conjunction with processor(s) 312, memory 316, transceiver 302, scheduling component 342, etc., can transmit, to the device (e.g., UE 104) and in response to the random access message, the second random access message beamformed to indicate the QCL of the first SSB or preferred SSB”).
Regarding claim 9, Chande discloses a method of claim 8, wherein the sending of the modified SSB beam configuration comprises sending the modified SSB beam configuration via a system information block (SIB) message (see system information broadcast [0082]).
Regarding claim 10, Chande discloses a method of claim 6, wherein the third message indicates a substitute QCL type for the UE to use in place of a QCL type used for the at least one excluded SSB beam (see [0091], “[0091] FIG. 8 also illustrates an example of a RACH procedure 820 where the base station can transmit Msg 2 with QCL for the first SSB, and the UE can transmit Msg 3 with QCL for the preferred SSB. In this example, multiple SSBs 602, 604 are received. In RACH procedure 820, the UE can send Msg 1 indicating the first SSB (e.g., SSBidx1) and the preferred SSB (e.g., SSBidx2) at 824. In one example, this can be based on missing the opportunity to send Msg 1 for the preferred SSB at 822. In any case, the base station can receive Msg 1 and can respond with Msg 2 with QCL for the first SSB at 826. Based on receiving the response at 826, the UE can transmit Msg 3 with QCL for the preferred SSB at 828, and base station can send Msg 4 with QCL for the preferred SSB at 830. ”).
Regarding claims 6, 14 & 21 & 29, Chande discloses a method of claim 1,a base station of claim 11, method of claim 16 and user equipment of claim 26, wherein the at least one processor and the memory configured to send the first message triggering the UE to measure the signal strength of the SSB beams are further configured to: 
trigger the UE to measure a reference signal receive power (RSRP) (see RSRP, [0050]) of the SSB beams excluding at least one excluded SSB beam to be omitted from a modified SSB beam configuration; or trigger the UE to measure a signal-to-interference-plus-noise ratio (SINR) of the SSB beams excluding the at least one excluded SSB beam to be omitted from the modified SSB beam configuration, wherein the third message indicates: at least one remaining SSB beam remaining in the modified SSB beam configuration or a QCL type corresponding to the at least one remaining SSB beam, or a substitute QCL type for the UE to use in place of a QCL type used for the at least one excluded SSB beam (see QCL [0087]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 15, 23, 25 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chande et al. (2020/0245157 A1) in further view of Wang et al. (US 2020/0413356 A1).
Regarding claims 8, 15 & 25, Chande discloses a method of claim 7 and base station of claim 14 and method of claim 21, further comprising: 
Chande does not specifically disclose however Wang discloses deactivating at least one SSB associated with the at least one excluded SSB beam (see exclude [0242]); 
and sending, to the UE, the modified SSB beam configuration excluding the at least one excluded SSB beam (see exclude [0242]);
It would have been obvious to one or ordinary skill in the art at the time of filing to combine the teachings of Chande with that of Wang. Doing so would conform to well-known standards in the field of invention.
Regarding 23 and 30, Chande discloses method and user equipment of claim 22 and user equipment of 29, further comprising: receiving, from the base station, the modified SSB beam configuration excluding the at least one excluded SSB beam (see exclude [0242]).
It would have been obvious to one or ordinary skill in the art at the time of filing to combine the teachings of Chande with that of Wang. Doing so would conform to well-known standards in the field of invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643